DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: 
In claim 1, line 2, “for making contacting with a road surface” should read as “for contacting a road surface”
Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the meridian surface" in line 7.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if applicant is intending to introduce a new meridian surface or if applicant is intending to reference the “meridian plane” introduced earlier in claim 2. It is assumed that applicant is intending to refer to the “meridian plane” introduced earlier in line 2. For examination purposes, “the meridian surface” in line 7 will be read as “the meridian plane.” 
Claim 5 is rejected due to its dependence on rejected claim 2. 
Appropriate correction is required in order to overcome the indefiniteness rejections. Suggested changed are bolded and underlined for emphasis only. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lundgren et al. (US 2017/0246914) (Lundgren).
Regarding claim 1, Lundgren discloses a pneumatic tire (title; [0016]) for reducing noise. Examiner notes that the limitation “for reducing noise” is merely intended use language that fails to add structure not already present in the tire disclosed by Lundgren. Lundgren further discloses that the tire comprises a tread portion (100) including a tread surface for contacting a road surface (see Modified Figure 1 below), and a groove (102) recessed inward from the tread surface and extending along a circumferential direction of the pneumatic tire (see Modified Figure 1 below; [0017]); and a plurality of noise reflectors (108) protruding from the groove (102) and disposed spaced apart from each other along the circumferential direction of the pneumatic tire (see Fig. 1), wherein the groove (102) includes a groove bottom surface (106) spaced apart by a predetermined distance from the tread surface in a radial direction of the pneumatic tire (see Fig. 1); and a plurality of groove side surfaces (104) connected to the groove bottom surface (106), each of the side groove surfaces (104) including a connection curved surface having a predetermined curvature (see Modified Figure 1 below), wherein each of the noise reflectors (108) includes: a support surface supported by the connection curved surface and the groove bottom surface (106) (see Modified Figure 1 below); and a protrusion surface supported by the connection curved surface and the groove bottom surface (106) (see Modified Figure 1 below), and wherein the protrusion surface includes a protruding curved surface having a shape which goes away from a central virtual plane perpendicular to the groove bottom surface (106) as it goes from the groove bottom surface (106) toward an outer side in the radial direction of the pneumatic tire (see Modified Figure 1 below; [0018]). 

    PNG
    media_image1.png
    690
    899
    media_image1.png
    Greyscale

Modified Figure 1, Lundgren
Regarding claim 2, Lundgren discloses all of the limitations as set forth above for claim 1. Lundgren further discloses that the pneumatic tire has a meridian plane passing through a center of the pneumatic tire and perpendicular to an axial direction of the tire ([0017]), the plurality of groove side surface (104) includes a first groove side surface and a second groove side surface (see Modified Figure 1 below), the first groove side surface and the second groove side surface are inclined so that an axial gap therebetween decreases as it goes to the groove bottom surface (106) from the tread surface (see Modified Figure 1 below), and each of the first groove side surface and the second groove side surface extends to be inclined with respect to the meridian plane (see Modified Figure 1 below). 

    PNG
    media_image2.png
    748
    994
    media_image2.png
    Greyscale

Modified Figure 1, Lundgren
Regarding claim 3, Lundgren discloses all of the limitations as set forth above for claim 1. Lundgren further discloses that a height of the noise reflector (108) in the radial direction is equal to a length between the tread surface and the groove bottom surface (106) (see Modified Figure 1 below), reading on the claimed range of ½ or more of a length between the tread surface and the groove bottom surface. 

    PNG
    media_image3.png
    690
    1015
    media_image3.png
    Greyscale

Modified Figure 1, Lundgren
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lundgren et al. (US 2017/0246914) (Lundgren).
Regarding claim 4, Lundgren discloses all of the limitations as set forth above for claim 1. In a different embodiment of the same invention, Lundgren teaches that a separation distance (P) between a plurality of noise reflectors (408) may be greater than ten times a thickness (T) of the noise reflector (408) ([0037]; see Fig. 4C), suggesting the claimed limitation that a thickness of the noise reflector in the circumferential direction is equal to or smaller than a separation distance between centers of the plurality of noise reflectors in the circumferential direction. Lundgren further teaches that each embodiment of the invention is intended to help improve the traction of the tire ([0005]-[0007]). Therefore, while not explicitly disclosed in the embodiment shown in Fig. 1, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the noise reflectors disclosed by Lundgren in the embodiment shown in Fig. 1 to have the thickness and separation distance taught by Lundgren in Fig. 4C because they would have had a reasonable expectation that doing so would help improve the traction of the tire. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lundgren et al. (US 2017/0246914) (Lundgren) in view of Okagawa et al. (US 2018/0086150) (Okagawa).
Regarding claim 5, Lundgren discloses all of the limitations as set forth above for claim 2. Lundgren fails to disclose, however, that the tread portion (100) further includes a sipe recessed inward from the tread surface and extending in a direction deviating from an extension direction of the groove (102) to be connected to the groove (102), and the noise reflector (108) is disposed to be spaced apart from the sipe in the circumferential direction of the pneumatic tire. 
Okagawa teaches a similar tire (title) comprising a tread portion (2) including a tread surface (2a), a groove (3) recessed inward from the tread surface (2a) and extending along a circumferential direction of the pneumatic tire (see Figs. 1-3), and a plurality of noise reflectors (15) (see Fig. 3; [0049]). Okagawa further teaches that the tread portion (2) further includes a sipe (6A) recessed inward from the tread surface (2a) and extending in a direction deviating from an extension direction of the groove (3) to be connected to the groove (3) (Modified Figure 3 below; [0066]), and the noise reflector (15) is disposed to be spaced apart from the sipe (6A) in the circumferential direction of the tire (see Modified Figure 3 below; [0066]). Okagawa further teaches this configuration contributes to superior drainage performance of the tire ([0049]). 

    PNG
    media_image4.png
    547
    910
    media_image4.png
    Greyscale

Modified Figure 3, Okagawa
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the tread portion disclosed by Lundgren to have the sipe taught by Okagawa because they would have had a reasonable expectation that doing so would help improve the drainage performance of the tire. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDON C DARBY whose telephone number is (571)272-1225. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.D./Examiner, Art Unit 1749                                                                                                                                                                                                        
/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749